Title: To George Washington from George Weedon, 29 September 1781
From: Weedon, George
To: Washington, George


                  
                     Dear Sir,
                     Camp Ware Church 29 Sept. 1781
                  
                  I am honor’d with your Excellency’s favor 27th and am happy to find this pass is to be succoured with a more respectable body of Troops than our present force, for my own part shall with the greatest chearfulness take the orders of any senior Officer your Excellency may please to send here, and I am sure the Duke de Lauzun will also pay the most perfect respect to your wish.  I yesterday made a forage at Abington Church of some Oats & Barley belonging to Col. Warner Lewis, by that Gentleman’s desire.  The covering party consisting of 3 Militia Battalions of Infantry; were advanced as low down as Sewells, they were supported by 100 Horse from the Duke de Lauzuns Legion with 30 Militia Dragoons.
                  While the Waggons were loading the Duke & Self reconnoiter’d the Country below, & were within a Mile of Gloster; the Enemy lay quite still & have not been out since the 24th Inst.  We had a view of one side of their Works, saw no one on them, & Deserters say they have not worked any for some days.  The last forage they made, our parties had a sight of each other, they fired a few Field pieces at us, but returned with a small Quantity of Corn that they had cut down in a Field near Town, not choosing to venture a single Yard after Mr Simcoe reconnoiter’d us with his Glass who swore to his people, "our Rifle Men were as thick as the Stalks in the Corn Field."  If your Excellency have not already pointed out a place for the Marines to debark at, I would recommend Mr Frank Willis’s on Ware River,  he lives not more than a Mile from Mobjac Bay, good navigation & 3 Mile from the left of our encampment & 10 from the Fleet laying in York River.
                  Should your Excellency design to push on a regular approach against Gloster I think it my duty to inform you, we have not a single entrenching Tool of any sort nor do I believe it possible to get any in this County.  for my own part I do not think it necessary for am well assured when your approaches commence the post at Gloster will either be evacuated or a rapid push made by all the British Horse to penetrate thro’ this Country turn your left, & throw themselves into N. Carolina.  This would be Hazardous, but what will they not attempt in their present Situation.
                  I am made exceedingly happy in the society & support of the Duke de Lauzun & his Corps, a perfect Harmony subsists & shall make it my study to improve it.  I have the honor to be with every sentiment of Esteem & attachment Your Excellency’s Most Obt Servt
                  
                     G. Weedon
                  
               